[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff has commenced this mandamus action to require the defendant Thomas Sweeney, Chief of Police of Bridgeport to turn over certain personnel records of a former employee Nick Nikola. The plaintiff alleges that the employee resigned from the department while an investigation of the employee's conduct was pending. The plaintiff claims he has requested these records from the defendant pursuant to the Freedom of Information Act to no avail. He does not allege that he has appealed this denial to the Freedom of Information Commission.
The defendant has appeared by counsel but has as yet filed no responsive pleading. The court by order dated November 5, 1997, invited both sides to file memoranda of law and supporting documentation, and that the court would consider whether this case warranted summary judgment. Neither the plaintiff nor the defendant has responded.
The plaintiff's remedy for a denial of access to records he claims are public records is by way of an appeal to the Freedom of Information Commission. Conn. Gen. Stat. Sec. 1-21i. Only thereafter may he petition the Superior Court in appropriate circumstances under the Uniform Administrative Procedure Act.
The plaintiff's request for a writ of mandamus is dismissed.
Judgment shall enter accordingly.
Patty Jenkins Pittman, Judge